 


114 HR 3669 IH: SAFE DRONE Act of 2015
U.S. House of Representatives
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3669 
IN THE HOUSE OF REPRESENTATIVES 
 
October 1, 2015 
Mr. Garamendi (for himself, Mr. Huffman, Mr. Lowenthal, Mr. Sherman, Mr. Thompson of California, Ms. Lofgren, Mr. Farr, Ms. Roybal-Allard, Mrs. Kirkpatrick, Mr. Meeks, and Ms. Norton) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to provide a criminal penalty for operating drones in certain locations, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Safety for Airports and Firefighters by Ensuring Drones Refrain from Obstructing Necessary Equipment Act of 2015 or the SAFE DRONE Act of 2015.  2.Criminal penalty for operating drones in certain locations (a)In generalChapter 2 of title 18, United States Code, is amended by adding at the end the following: 
 
40A.Operating drones in certain locations 
(a)OffenseWhoever knowingly operates a drone in a restricted area shall be fined under this title or imprisoned not more than one year, or both. (b)ExceptionSubsection (a) shall not apply to operations conducted for purposes of firefighting or emergency response by a Federal, State, or local unit of government (including any individual conducting such operations pursuant to a contract or other agreement entered into with the unit). 
(c)DefinitionsIn this section— (1)the term drone means an unmanned aircraft, as that term is defined in section 331 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note);  
(2)the term restricted area means— (A)within a 2-mile radius of a small hub airport, medium hub airport, or large hub airport;  
(B)within 2 miles of the outermost perimeter of an ongoing firefighting operation involving the Department of Agriculture or the Department of the Interior; or (C)in an area that is subject to a temporary flight restriction issued by the Administrator of the Federal Aviation Administration; and 
(3)the terms small hub airport, medium hub airport, and large hub airport have the meanings given those terms in section 47102 of title 49.  . (b)Clerical amendmentThe table of sections at the beginning of chapter 2 of title 18, United States Code, is amended by adding at the end the following new item: 
 
 
40A. Operating drones in certain locations..  
 
